Citation Nr: 1100080	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09-21 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to an effective date earlier than April 11, 2008 for 
the grant of service connection for posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from August 
1965 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which granted service connection for PTSD and assigned the 
effective date of April 11, 2008.  The Veteran had a hearing 
before the Board in May 2010 and the transcript is of record.

The Board notes that the Veteran submitted substantial additional 
evidence after the last supplemental statement of the case (SSOC) 
was issued for this claim in August 2009.  An additional 
supplemental statement of the case (SSOC) was not issued, but 
this is not necessary since the evidence submitted was evidence 
relevant to newly filed claims and not relevant to the current 
issue on appeal here.

The issues of entitlement to increased rating for PTSD, 
residuals of wounds to the lower back, right thigh, left 
thigh, right shoulder and right buttock as well as the 
issues of entitlement to a total disability rating based 
on individual unemployability (TDIU) and dependency 
allowance have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  In a March 5, 1984 statement, the Veteran requested an Agent 
Orange examination "as possible cause of condition - PTSD."  
The RO did not review this informal claim of service connection 
for PTSD. 

2.   On April 11, 2008, the Veteran's representative specifically 
filed a claim seeking entitlement to service connection for PTSD 
and, at that time, also claimed that the March 1984 statement was 
an open, unadjudicated claim seeking service connection for PTSD.  

3.  Resolving all reasonable doubt in favor of the Veteran, 
evidence of record establishes entitlement to service connection 
for PTSD arose as of March 5, 1984.


CONCLUSION OF LAW

The criteria for assignment of an effective date of March 5, 
1984, for the grant of service connection for PTSD are met. 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that the effectice date for the grant of 
service connection for PTSD should date back to March 5, 1984, 
the date his initial claim was received.  That is, he claims he 
sought service connection for PTSD in 1984 and his claim was 
ignored for decades. 

Thereafter, the Veteran's representative caught the omission and 
filed a claim on April 11, 2008 requesting the RO adjudicate the 
claim as pending since March 5, 1984.  Although the RO 
acknowledged the pending 1984 claim, the award of service 
connection for PTSD was granted with an effective date of April 
11, 2008, the date the Veteran's representative filed the claim.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
prevail on the issue of service connection on the merits, there 
must be medical evidence of (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Except as otherwise provided, the effective date of an evaluation 
and award for pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened after a 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The first pertinent inquiry here, then, is whether the Veteran 
had a claim seeking service connection for PTSD pending prior to 
April 11, 2008.  The Board concludes he did.

A "claim" is defined as a formal or informal communication, in 
writing, requesting a determination of entitlement, or evidencing 
a belief in entitlement to a benefit. 38 C.F.R. §§ 3.1(p), 3.151. 
Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by the Department of 
Veterans Affairs from the claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting as 
next friend of a claimant who is not sui juris may be considered 
an informal claim.  38 C.F.R. § 3.155.  Such informal claim must 
identify the benefit sought.  Id. The date of receipt of a claim 
is the date on which a claim, information, or evidence is 
received by VA. 38 C.F.R. § 3.1(r).

The Veteran contends in various lay statements that he is 
entitled to an earlier effective date because he initially filed 
a claim in 1984 seeking service connection for PTSD, but his 
claim was ignored for decades. 

In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the 
Federal Circuit held, "[w]here the Veteran files more than one 
claim with the RO at the same time, and the RO's decision acts 
(favorably or unfavorably) on one of the claims, but fails to 
specifically address the other claim, the second claim is deemed 
denied, and the appeal period begins to run." In other words, the 
"implicit denial" rule provides that, in certain circumstances, a 
claim for benefits will be deemed to have been denied, and thus 
finally adjudicated, even if VA did not expressly address that 
claim in its decision. See Deshotel, 457 F.3d at 1261.  When a RO 
decision "discusses a claim in terms sufficient to put the 
claimant on notice that it was being considered and rejected, 
then it constitutes a denial of that claim even if the formal 
adjudicative language does not 'specifically' deny that claim." 
Ingram, 21 Vet. App. at 255. The key question in the implicit 
denial inquiry is whether it would be clear to a reasonable 
person that VA's action that expressly refers to one claim is 
intended to dispose of others as well. Adams v. Shinseki, 568 
F.3d 956, 962-963 (Fed. Cir. 2009). 

In Deshotel, the Veteran did not perfect an appeal based on an 
earlier effective date, therefore, the CAVC did not have 
jurisdiction over that matter.  See Deshotel v. Nicholson, 457 
F.3d 1258 (Fed. Cir. 2006).  In contrast, because the Veteran in 
this case submitted a timely appeal for an earlier effective date 
for service connection for PTSD, the Board has jurisdiction to 
consider whether there was a pending unadjudicated claim for this 
disorder prior to April 11, 2008. 

In this case, the record confirms that the Veteran did in fact 
submit a statement on March 5, 1984 seeking an "Agent Orange 
examination" to determine whether Agent Orange was responsible 
for his claimed PTSD.  While not clearly a claim seeking 
entitlement to service connection for PTSD, the Board concedes 
this statement does at least arguably reflect an informal claim. 
While the Veteran also filed other claims (in addition to PTSD) 
and the RO assumed jurisdiction over other claims raised by the 
medical evidence of record, prior to 2008, no rating decision 
ever adjudicated or mentioned a claim seeking entitlement to 
service connection for PTSD. There was no mention of PTSD in any 
subsequent rating decision (prior to 2008) in which the Veteran 
may deduce that the claim was adjudicated by the RO.  Id.; see 
also Ingram, 20 Vet. App. 156 . Therefore, the Veteran may be 
considered to have had a pending unadjudicated claim for PTSD 
since March 5, 1984.  As a side note, the Board finds that the 
Veteran did not articulate either an implicit or explicit intent 
to seek service connection for PTSD at any time prior to March 5, 
1984 nor does the Veteran claim any other prior unadjudicated 
claim.

The Board notes, however, the effective date of service 
connection is determined by the date of receipt of the claim or 
the date entitlement arose, whichever is later.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (emphasis added).

With respect to the phrase "the date entitlement arose", the 
regulation has not defined that term. The CAVC, however, has 
stressed what that phrase does not mean.  In McGrath v. Gober, 14 
Vet. App. 28, 35 (2000), the CAVC found that that the date 
evidence is submitted or received is irrelevant when considering 
the effective date of an award.  In McGrath v. Gober, the CAVC 
offered the following:

As noted above, the effective date of an award 'shall 
be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of 
application therefor.' Thus, when an original claim 
for benefits is pending, as the Board found here, the 
date on which the evidence is submitted is irrelevant 
even if it was submitted over twenty years after the 
time period in question.

Id. at 35.

In McGrath, the Board had found the earliest date that a VA 
examiner had diagnosed PTSD as "the date entitlement arose" and 
used that date, rather than an earlier date of receipt of the 
pending claim (the claim had been pending for over 20 years), as 
the effective date.  Thus, "the date entitlement arose" is not 
meant to merely be the date that VA received the pending claim 
for PTSD, even if the claim had been pending for several years, 
but rather the date in which PTSD was first diagnosed.

Accordingly, in this case, the proper effective date of the 
Veteran's PTSD will be either March 5, 1984 (the date of his 
claim) or the date the Veteran's PTSD was first diagnosed (the 
date entitlement arose), whichever is later.  

The facts in this case are not in dispute.  The Veteran is a 
well-decorated Vietnam Veteran, awarded various combat-related 
medals, to include the Purple Heart and the Vietnam Cross of 
Gallantry.  The Veteran is also service-connected for various 
residual disabilities from shrapnel injuries.  The Veteran 
testified before the Board that he returned from Vietnam with 
psychiatric problems, but was too young and too naïve to seek any 
real help.  

Indeed, a September 1969 post-separation VA neurological 
examination notes the Veteran's shell fragment wounds have not 
caused any "serious psychiatric sequelae."  At the same time, 
however, the examiner noted the Veteran to have appeared at that 
time with "mild anxiety."  Overall, the 1969 VA examiner found 
no psychiatric abnormality.

The Veteran testified he had various problems maintaining 
employment due to both his physical impairments and his PTSD.  In 
September 1972, the Veteran's employer referred the Veteran to an 
attending physician, where the physician diagnosed the Veteran 
with "acute anxiety reaction."  

The medical records then are noticeably silent as to any 
psychiatric treatment until January 2002 where a VA outpatient 
treatment record notes the Veteran was seen for PTSD.  The 
Veteran claims, however, that he was on anti-depressant 
medications for 30 years.  His sister-in-law, moreover, submitted 
a statement that the Veteran came to live with her after 
returning from Vietnam and it was clear he had psychiatric 
problems right away.

The Veteran was formerly diagnosed with PTSD related to his 
military service in a July 2008 VA examination.  The RO awarded 
the Veteran service connection for PTSD, effective April 11, 
2008, the date in which the Veteran's representative filed the 
new claim.

It is clear the earliest medical evidence specifically of PTSD 
is a January 2002 VA outpatient treatment record.  

In contrast, however, the Veteran indicates his psychiatric 
symptoms began right after his return from Vietnam.  His sister-
in-law also indicated the same sentiment from her own 
observations of the Veteran.  There is also some medical evidence 
of psychiatric symptoms and acute anxiety in 1969 and 1972.  The 
Veteran claims he was on anti-depressant medications for thirty 
years prior to his diagnosis of PTSD.  

In accordance with the recent decision of the United States Court 
of Appeals for the Federal Circuit in Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006), the Board concludes that, in general, lay 
evidence presented by a veteran concerning his continuity of 
symptoms after service is credible regardless of the lack of 
contemporaneous medical evidence unless proved otherwise.  

In this case, it is clear the Veteran's PTSD claim has been 
pending since March 5, 1984.  The pertinent inquiry is with 
regard to when his PTSD began or when "entitlement arose."  
Strictly looking at the medical evidence, the Veteran's PTSD was 
noted only as early as January 2002.  The Veteran and his sister-
in-law, however, have indicated symptoms that began well before 
2002 and, indeed, the Veteran claims he was on anti-depressant 
medications for thirty years.  There is also some medical 
indication of at the very least "acute" psychiatric symptoms in 
1969 and 1972.  Although not characterized as PTSD at the time, 
the Board finds the medical evidence compelling in supporting the 
Veteran's lay testimony.  The Board has no reason to question the 
Veteran's credibility.

At the very least, the evidence is in equipoise.  Resolving all 
reasonable doubt in favor of the Veteran, the Board finds an 
earlier effective date of March 5, 1984 is warranted for the 
Veteran's grant of service connection for PTSD.   

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In August 
2001, VA issued regulations to implement the VCAA. 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  In light of the fact that the 
benefits on appeal are granted, any VCAA deficiency is considered 
harmless error.  



ORDER

Entitlement to an effective date of March 5, 1984, for the award 
of service connection for PTSD, is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


